This is an appeal from a judgment for the defendant entered pursuant to an order sustaining a demurrer to the complaint. The action is one to foreclose a lien and the complaint alleges the following facts: That plaintiff is a blacksmith having an established place of business in the city of Minot; that at the request of the defendant Ruthenberg he performed certain work and labor and furnished certain materials in the alteration and repair of the property described in an attached lien statement; that the balance due on account of such labor and material is $225.70; that the defendant, the First International Bank of Minot, claims a mortgage lien on the property described in the lien notice and that notice of intention to foreclose was duly served on it; that the lien statement was filed in the office of the register of deeds on February 6, 1923. The lien statement, which was attached and made a part of the complaint, recites that between the 5th day of April, 1921 and the 27th day of January, 1923, the defendant Ruthenberg was the owner and possessor of certain described property, to wit: Seven horses and mares and certain described buggies, wagons, plows and other farming implements, upon which the plaintiff performed work and furnished materials, as shown in a statement of account attached. This statement contains many items of materials and labor furnished from April 5, 1921 to January 27, 1923, inclusive. The account embraces items for sharpening plows, shoeing horses, repairing wagons and buggies, furnishing new repairs, etc. It is conceded that the last item in the account is the only one furnished within the period of thirty days prior to the filing of the lien statement, and in the lower court it seems to have been agreed that this item should be eliminated for purposes of the ruling on the demurrer. In other *Page 43 
words, it was desired to test by demurrer whether or not the alleged lien was good as to the items not furnished within the thirty days prior to the filing of the lien statement, it being admitted that the lien statement was filed within thirty days after the furnishing of the last item.
The appellant contends that the complaint states facts sufficient to constitute a cause of action for the foreclosure of a valid lien or liens upon the personal property described on account of the furnishing of the labor and materials, as stated in the itemized statement of account, beginning in April, 1921, and ending in January, 1923, and that the lien or liens are superior to any lien, by way of mortgage, of the defendant, the First International Bank. The argument is founded on chapter 182 of the Session Laws for 1917, which amends § 6877 of the Compiled Laws for 1913. This statute is as follows:
"Any blacksmith or mechanic having an established place of business within the state who makes, alters, or repairs, any personal property, at the request of the owner or legal possessor of the property, shall have a lien upon the same for his reasonable charges for work done and materials furnished, until the charges are paid, and said lien shall have priority over all other liens, chattel mortgages or encumbrances against said personal property; provided, however, that any person entitled to a lien under this section shall, within thirty days after all materials are furnished or labor performed in altering or repairing such personal property, file in the office of the Register of Deeds of the County, a statement in writing, verified by oath, showing the labor performed, or other materials furnished, the price agreed on for the same, if no price is agreed on then state the reasonable value thereof, the name of the person for whom the work or labor was performed, or to whom materials were furnished, or both, and descriptions of the property upon which lien was claimed; provided, that when the person retains possession of this property so altered or repaired no statement is required to be filed as above provided; provided, that if any person makes, alters or repairs more than one article of the personal property for the same owner or legal possessor thereof, he may include all such articles of personal property so made, altered or repaired, in the same statement and the statement so made shall have the same force and effect to each article enumerated therein as though a separate statement has been filed for each of said articles so made, altered or repaired. *Page 44 
"Unless the person entitled to said lien shall file such statement within the time aforesaid, he shall be deemed to have waived his right thereto; provided, further, that the person holding such lien, on property that has been previously encumbered by mortgage, before the foreclosure of same, shall give to the record holder of such mortgage twenty days' notice in writing of his intention to foreclose said lien before beginning action or proceedings for foreclosure of the same, which notice may be served by sending same in a registered letter addressed to such mortgagee at his last known postoffice address; and provided, further that the holder of any mortgage against property on which lien herein provided for, shall have been filed, may at any time previous to sale, pay off the amount due on such lien, the holder thereof shall assign the same to such person, and thereafter he shall be entitled to all rights that the person filing said lien would have, had the same not been paid."
It is said that the above act evidences an "intent that all charges could be included in the lien, no matter how remote, if within the statute of limitations" since the statute provides that the lien may be filed within thirty days after "allmaterials are furnished or labor performed." We are of the opinion that the statute cannot be thus construed. We think it clear that it does not purport to give a lien on one article of personal property for repairs furnished to or labor performed upon a different article. While the statute permits the inclusion of various items for which a lien is given and descriptions of various articles of personalty made, altered or repaired in the same statement, it expressly provides that the statement "shall have the same force and effect to each article enumerated therein as though a separate statement had been filed for each of said articles so made, altered or repaired," and it nowhere provides that it shall have any different effect. Hence, the lien statement merely serves as notice of the existence of the lien as to each described article which is subject to a lien for its own alteration or repair. To adopt the appellant's construction of the statute, we would be required to hold that the filing of a lien statement within thirty days after the sharpening of certain plow lays in the winter or spring of 1923, would have the effect of reviving a lien for repairing a buggy a year before which lien had been lost through parting with possession and the failure to file a lien statement *Page 45 
covering work done within thirty days from its completion. The statute, in our opinion, affords no evidence of a legislative intention to lay any such penalty on continued patronage.
Judgment affirmed.
BRONSON, Ch. J., and JOHNSON, CHRISTIANSON, and NUESSLE, JJ., concur.